Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated December 3, 1984, finding the petitioner in violation of Alcoholic Beverage Control Law § 65 (1) and imposing a penalty.
Determination confirmed and proceeding dismissed on the merits, with costs.
Based upon a review of the record, we conclude that the respondent’s determination finding the petitioner in violation of Alcoholic Beverage Control Law § 65 (1) is supported by substantial evidence. Moreover, the imposed penalty of the suspension of the petitioner’s liquor license for 10 days and a $500 bond forfeiture was not arbitrary and capricious or so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.